Case: 1:18-cv-06301 Document #: 29-1 Filed: 12/17/18 Page 1 of 6 PagelD #:438

Exhibit M
Case: 1:18-cv-06301 Document #: 29-1 Filed: 12/17/18 Page 2 of 6 PagelD #:439

TOLLING AGREEMENT

James McHugh Construction Company, Inc. (“McHugh), Chicago Heights
Glass, Inc. (“CHG”) and Great American Insurance Company (“GAIC”)
(collectively the “Parties”) hereby enter into this Tolling Agreement (“Agreement”) as
of May 40), 2018 (“Effective Date”):

1. Potential Claims. The Parties have potential claims against each other
arising out of the subcontract executed by and between McHugh and CHG for
the design and construction of a window and curtainwall system for a project
located at 1200 South Michigan, Chicago, IL (the “Subcontract”) and the
Performance Bond No. CA1539406 issued by GAIC to CHG as the Principal
and McHugh as the Obligee. CHG filed a mechanic’s lien recorded as
Document No. 1802922034 with the Cook County Recorder of Deeds. McHugh
substituted Travelers Casualty and Surety Company of America’s Performance Bond No.
106855418 for the property subject to CHG’s mechanic's lien. These clams, whether
arising under state law, federal law, common law, contract, tort, equity, or statutory
law shall be referred to as “Potential Claims.” Neither the execution of this
Agreement, nor any provisions herein, shall operate in any way as an admission
of fact, liability, or responsibility by the Parties in any way regarding the subject
matter of this Agreement or the Potential Claims; provided, however, that the
foregoing restriction of admissions of fact shall not apply with respect to any legal
action to enforce the terms of this Agreement.

2. Resolution of Claims. The Parties wish to explore whether these
Potential Claims may be resolved without resort to litigation, arbitration, or other
legal proceeding.

3. Time-Based Defenses Tolled. The Parties agree that all time-based
defenses that each Party has or potentially has against any of the Potential
Claims shall be tolled as of the Effective Date until this Agreement is terminated
pursuant to its terms, described below; provided, however, it is specifically
understood that the Parties do not waive or release (i) any defense based upon a
statute of limitations that expired prior to the Effective Date, (ii) any other time-
related defense that may be available to either Party as of the Effective Date,
or (iii) any time-related defense, including a defense based upon a statute of
limitations, that may become available after the termination of this Agreement
when the tolled period is not considered, and this understanding shall survive
any termination of this Agreement. This tolling shall apply to any and all
applicable state and federal statutes of limitation, statutes of repose, laches and
other equitable time-based defenses, claims, contractually agreed to limitations
periods, periods for commencing an arbitration pursuant to contract, and any
and all other time-based limitations/repose periods.

4, Non-Commencement of Litigation. The parties to this Agreement agree
that they will not sue or otherwise commence any litigation, arbitration or other

1 of 4
Case: 1:18-cv-06301 Document #: 29-1 Filed: 12/17/18 Page 3 of 6 PagelD #:440

legal proceeding against the other for the Potential Claims or any other claims until
this Agreement is terminated pursuant to the terms of this Agreement.

5. Termination. This Agreement may not be terminated for the first 30
days after the Effective Date. After this initial 30-day period, either party may
terminate this Agreement by providing 21 days’ written notice to the other party
terminating the Agreement. The termination will be effective after the running
of the 21 days’ notice period. This Agreement shall terminate one (1) year after
the Effective Date unless either Party terminates it earlier in accordance with
this Paragraph or the Parties agree in writing to extend it.

6. Effect of this Agreement, The effect of the tolling under this
Agreement shall survive the termination of this Agreement. In other words, in
any lawsuit or arbitration arising out of the Potential Claims, any time which
runs from the Effective Date to and through the date this Agreement is
terminated shall not be used by McHugh to calculate any of the time-based
defenses set forth in Paragraph 3.

7. No Revival of Previously Time-Barred Claims. If any claim was time barred
prior to the Effective Date of this Agreement, this Agreement shall not in any manner
revive any claim or cause of action against any Party that was so barred.

8. Without Prejudice To Other Defenses. Other than set forth hercin, this
Agreement is made without prejudice and shall not be deemed a waiver of any defenses
the Parties may have to the Potential Claims.

9. Confidentiality. The Partics agree to keep the terms of this Agreement
confidential. However, the Parties may share this Agreement with their attorneys,
accountants, insurance agents/brokers, insurance companies, and the Parties’
families. Further, CHG may disclose this Agreement to any Court, hearing officer,
arbitrator, or arbitration panel to defend against any time-based defense raised by
McHugh against any of the Potential Claims. McHugh may disclose this Agreement
to any Court, hearing officer, arbitrator, or arbitration pancl to defend themselves
against any claim brought by CHG arising out of the Potential Claims if CHG
commences proceedings against McHugh prior to the termination of this Agreement.

10. Attorneys’ Fees. In the event of a breach of this Agreement, the
aggrieved party will, to the extent it prevails, be entitled to its attorneys’ fees and
costs for successfully enforcing this Agreement in any litigation, arbitration, or
other legal proceeding.

11. Choice of Law. This Agreement shall be interpreted pursuant to the
laws of the State of Illinois, without regard to any choice of law principles.

12. Prior Agreements. This Agreement constitutes the entire agreement
between the Parties with regard to the tolling of the statute of limitations and

2 of 4
Case: 1:18-cv-06301 Document #: 29-1 Filed: 12/17/18 Page 4 of 6 PagelD #:441

may not be amended or modified except by written agreement executed by all
of the Parties. This Agreement supersedes any and all prior agreements, oral or
written, between the Parties relating to tolling.

13. Notices. All notices under this Agreement shall be sent via certified
mail, and shall be effective upon mailing. Notices shall be sent to the following:

Ifto CHG:

David R. Buetow

Fuchs & Roselli, Ltd.

440 W. Randolph Street, Suite 500
Chicago, IL. 60606

Ifto McHugh:

Christopher M. Cano

Franco Moroney Buenik LLC

500 W. Madison Street, Suite 2440
Chicago, IL 60661

If to GAIC:

T. Scott Leo

The Law Offices of T. Scott Leo
One N. LaSalle Street, Suite 3600
Chicago, IL, 60602

14. Joint Drafting. The Parties have cooperated in the drafting and
preparation of this Agreement, and accordingly, the normal rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

15. Counterpart Copies. This Agreement may be executed in
counterparts, and when each party has signed and delivered at least one
such counterpart, each counterpart shall be deemed an original, and when
taken together with other counterparts, shall constitute one and the same
Agreement, which shall be binding upon and effective as to all Parties.

16. Emailor Facsimile Signatures. The Parties may sign this Agreement
by facsimile or email,

17. No Third-Parties Benefited. Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity, other than the parties
or their respective successors and assigns, any rights or benefits under or by

3 of 4
Case: 1:18-cv-06301 Document #: 29-1 Filed: 12/17/18 Page 5 of 6 PagelD #:442

reason of this Agreement. This Agreement is for the sole benefit of the Parties.

18. Waiver. No provision herein may be waived unless in writing and
signed by the party whose rights are thereby waived. Waiver of any one
provision herein shall not be deemed to be waiver of any other provision herein.
This Agreement may be modified or amended only by written agreement
executed by all of the Parties.

James McHugh Construction Company, Inc.

 

 

Chicago Heights Glass, Inc.

By: the %

7‘ Ln

Great American Insurance Company

By:

 

4 of 4
Case: 1:18-cv-06301 Document #: 29-1 Filed: 12/17/18 Page 6 of 6 PageID #:443

reason of this Agreement. This Agreement is for the sole benefit of the Parties.

18. Waiver. No provision herein may be waived unless in writing and
signed by the party whose rights are thereby waived. Waiver of any one
provision herein shall not be deemed to be waiver of any other provision herein.
This Agreement may be modified or amended only by written agreement
executed by all of the Parties.

James McHugh Construction Company, Inc.

 

 

 

 

 

4 of 4
